DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because the claim indicates that the engagement between the driving plate and the holed inner shell is rotatable (i.e. the ribs are rotatably engaged).  A rotatable engagement is one where the engaged members can rotate relative to one another.  That is not the case with the driving plate and the inner shell.  It is understood that the driving plate and the inner shell are engaged such that the drive plate transfers rotational motion to the inner shell.  The Examiner suggests that the claim be amended in this manner.  Appropriate correction is required.
This issue is also present in claim 8.

Claim Interpretation
It is noted that claim 9 requires the gearbox assembly to be fixed to the lid assembly and, due to dependency on claim 8, also requires these structures to be detachable.  It is the Examiner’s interpretation that a structure can be fixed to another and also be detachable therefrom.  For example, when a lid is screwed onto a jar, the lid is fixed to the jar in that it won’t simply fall off, even if the jar is shaken.  However, the lid can also be detached from the jar by rotating it.  Similarly, claim 9 is interpreted to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 6622618, hereinafter Glucksman) in view of Cheung et al. (US PGPub 2016/0100716, hereinafter Cheung).
Regarding claim 1, Glucksman discloses a food spinning attachment for use with an electrical hand blender comprising a motor drive (figure 5, motor 87), the attachment comprising:
a basket having an outer shell (bowl 21) with a bottom and upwardly extending sidewalls and a holed inner shell (basket 22) with a bottom and upwardly extending sidewalls, the holed inner shell located inside the outer shell and having the same rotational axis (see figure 5);
a lid assembly having a top portion (cover 24) and a driving plate (driving wheel 27) located under the top portion, the top portion covering the outer shell and the driving plate being engaged to the inner shell (see figure 5); and
a gearbox assembly (figure 10, gear reduction unit 92) having a rigid input connector (drive pinion 91) for connection to the motor drive and a rigid output connector (output shaft 93) for transmitting a rotational force to the driving plate (via coupling 94).
If it is determined that Glucksman does not disclose an electric hand blender as recited, Cheung teaches an electric hand blender (figure 1) with multiple optional attachments (figures 6-9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the hand blender of Cheung for the drive motor of Glucksman because such a simple substitution would produce only the expected result of driving the rotation of the inner basket, as KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Glucksman discloses the driving plate and the holed inner shell comprising projecting ribs that are rotatably engaged together (see drive wheel 27 and basket 22 in figure 3).
Regarding claim 3, Glucksman is silent to the gearbox assembly and lid assembly being detachable.  However, it has been held that making structures separable is obvious if it were desirable to do so.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gearbox assembly detachable from the lid for the purpose of simplifying cleaning of the assembly and/or the lid.
Regarding claim 4, Glucksman discloses a gearbox assembly (gear reduction unit 92) that is fixed to the lid assembly (see figure 5).
Regarding claim 5, Glucksman discloses a gearbox assembly having an output rotational speed that is equal to or lower than the input rotational speed (column 6, lines 60-64).
Regarding claim 7, Glusckman discloses the outer (figure 5, bowl 21) and holed inner shell (basket 22) have a cone shaped projection going upward in the center of their bottom surface, the axis of rotation of the holed inner shell cone shaped projection being the same as the axis of rotation of the outer shell cone shaped projection (see figure 5, center structure 37).
Regarding claim 8, Glucksman discloses a food spinning attachment for use with an electrical hand blender comprising a motor drive (figure 5, motor 87), the attachment comprising:
a basket having an outer shell (bowl 21) with a bottom and upwardly extending sidewalls and a holed inner shell (basket 22) with a bottom and upwardly extending sidewalls, the holed inner shell located inside the outer shell and having the same rotational axis (see figure 5);
a lid assembly having a top portion (cover 24) and a driving plate (driving wheel 27) located under the top portion, the top portion covering the outer shell and the driving plate being engaged to the inner shell (see figure 5); and
a gearbox assembly (figure 10, gear reduction unit 92) having a rigid input connector (drive pinion 91) for connection to the motor drive and a rigid output connector (output shaft 93) for transmitting a rotational force to the driving plate (via coupling 94), the gearbox assembly located within the cover plate and the top portion (see figure 5); wherein
the driving plate is transmitting a rotational force from the gearbox assembly to the holed inner shell (column 3, line 65-column 4, line 12);
the holed inner shell is rotating around its center axis when an external rotational force is applied to the gearbox assembly (column 3, line 65-column 4, line 12);
the holed inner shell is rotatably engaged to the driving plate with projecting ribs (see drive wheel 27 and basket 22 in figure 3); and
the gearbox assembly output rotational speed is equal or lower than the input rotational speed (column 6, lines 60-64).
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gearbox assembly detachable from the lid for the purpose of simplifying cleaning of the assembly and/or the lid.
If it is determined that Glucksman does not disclose an electric hand blender as recited, Cheung teaches an electric hand blender (figure 1) with multiple optional attachments (figures 6-9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the hand blender of Cheung for the drive motor of Glucksman because such a simple substitution would produce only the expected result of driving the rotation of the inner basket, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 9, Glucksman discloses a gearbox assembly (gear reduction unit 92) that is fixed to the lid assembly (see figure 5).
Regarding claim 11, Glusckman discloses the outer (figure 5, bowl 21) and holed inner shell (basket 22) have a cone shaped projection going upward in the center of their bottom surface, the axis of rotation of the holed inner shell cone shaped projection being the same as the axis of rotation of the outer shell cone shaped projection (see figure 5, center structure 37).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 6622618, hereinafter Glucksman) in view of Cheung et al. (US PGPub 2016/0100716, hereinafter Cheung), as applied to claims 1 and 8 above, and further in view of Cheng (US PGPub 2006/0144257, hereinafter Cheng).
Regarding claims 6 and 10, Glucksman is silent to the lid assembly being made of a see-through material.  Cheng teaches a vegetable spinner having a lid assembly made of a see-through material (paragraph 0028).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Glucksman with the see-through lid assembly of Cheng for the purpose of facilitating viewing of the food item during processing (Cheng: paragraph 0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zaghloul et al. (US 7855259), Koff (US 5054209), and Pierre (FR 2747905) all disclose electrically-driven food-spinning appliances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774